
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.7


HEAD LESSEE SECURITY AGREEMENT

between

UCO COMPRESSION 2002 LLC
as Grantor

and

BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.
as Secured Party

Dated as of December 31, 2002

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   Defined Terms   1
2.
 
Head Lessee Collateral
 
1
3.
 
Collateral Management
 
4
4.
 
Representations and Warranties of the Grantor
 
5
 
 
  4.1.
 
Existence
 
5
 
 
  4.2.
 
Authorization
 
5
 
 
  4.3.
 
Due Qualification
 
5
 
 
  4.4.
 
No Conflict; Legal Compliance
 
6
 
 
  4.5.
 
Validity and Binding Effect
 
6
 
 
  4.6.
 
Financial Statements
 
6
 
 
  4.7.
 
Executive Offices
 
6
 
 
  4.8.
 
No Agreements or Contracts
 
6
 
 
  4.9.
 
Consents and Approvals
 
6
 
 
  4.10.
 
Taxes
 
6
 
 
  4.11.
 
Other Regulations
 
7
 
 
  4.12.
 
Solvency and Separateness
 
7
 
 
  4.13.
 
Insolvency; Fraudulent Conveyance
 
7
 
 
  4.14.
 
No Default
 
8
 
 
  4.15.
 
No Proceedings or Injunctions
 
8
 
 
  4.16.
 
Compliance with Law
 
8
 
 
  4.17.
 
Title; Liens
 
8
 
 
  4.18.
 
Subsidiaries
 
8
 
 
  4.19.
 
No Partnership
 
8
 
 
  4.20.
 
UCC Information
 
8
 
 
  4.21.
 
Security Interest Representations
 
8
 
 
  4.22.
 
Ordinary Course
 
9
 
 
  4.23.
 
Stamping and Storage of User Leases
 
10
 
 
  4.24.
 
Identification Marks
 
10
 
 
  4.25.
 
Intellectual Property
 
10
5.
 
Covenants
 
10
 
 
  5.1.
 
Payment of Head Lessee Secured Obligations; Payment of Taxes
 
10
 
 
  5.2.
 
Preservation of Name; Maintenance of Office; Jurisdiction of Formation
 
11
 
 
 
 
 
 
 

i

--------------------------------------------------------------------------------


 
 
  5.3.
 
Limited Liability Company Existence
 
11
 
 
  5.4.
 
Compliance with Law
 
11
 
 
  5.5.
 
Protection of Head Lessee Collateral
 
11
 
 
  5.6.
 
Defend Title to Head Lessee Collateral
 
12
 
 
  5.7.
 
Enforce User Lease Rights
 
12
 
 
  5.8.
 
Negative Covenants Regarding Head Lessee Collateral (including Related
Documents)
 
12
 
 
  5.9.
 
Non-Consolidation of the Grantor
 
13
 
 
  5.10.
 
No Bankruptcy Petition
 
13
 
 
  5.11.
 
Liens; Fixtures
 
13
 
 
  5.12.
 
Other Debt
 
14
 
 
  5.13.
 
Guarantees, Loans, Advances and Other Liabilities
 
14
 
 
  5.14.
 
Consolidation, Merger and Sale of Assets
 
14
 
 
  5.15.
 
Other Agreements
 
14
 
 
  5.16.
 
Organizational Documents
 
14
 
 
  5.17.
 
Capital Expenditures
 
14
 
 
  5.18.
 
Permitted Activities; Compliance with Organizational Documents
 
14
 
 
  5.19.
 
Investment Company Act
 
15
 
 
  5.20.
 
Payments of Head Lessee Collateral
 
15
 
 
  5.21.
 
Notices
 
15
 
 
  5.22.
 
Books and Records
 
15
 
 
  5.23.
 
Taxes
 
15
 
 
  5.24.
 
Subsidiaries
 
15
 
 
  5.25.
 
Investments
 
15
 
 
  5.26.
 
Intentionally Omitted
 
16
 
 
  5.27.
 
Financial Statements
 
16
 
 
  5.28.
 
Independent Directors of Universal Compression Member 2002 Corp
 
16
 
 
  5.29.
 
Separate Identity
 
16
 
 
  5.30.
 
Annual Perfection Opinion
 
16
 
 
  5.31.
 
Identification Marks
 
16
 
 
  5.32.
 
Inspection
 
16
 
 
  5.33.
 
Storage of Lease Files
 
17
 
 
  5.34.
 
Intellectual Property Filings
 
17
6.
 
Secured Party's Appointment as Attorney-in-Fact
 
17
 
 
 
 
 
 
 

ii

--------------------------------------------------------------------------------


7.
 
Head Lessee Collection Account, Collateral Account, Rent Reserve Account and
Letter of Credit
 
19
 
 
  7.1.
 
Establishment of Accounts
 
19
 
 
  7.2.
 
Head Lessee Collection Account
 
21
 
 
  7.3.
 
Collateral Account
 
23
 
 
  7.4.
 
Rent Reserve Account
 
24
 
 
  7.5.
 
Letters of Credit
 
25
 
 
  7.6.
 
ABS Lockbox Account
 
25
8.
 
Remedies
 
25
 
 
  8.1.
 
Remedies on Default
 
25
 
 
  8.2.
 
Waivers
 
27
 
 
  8.3.
 
Remedies Cumulative
 
27
9.
 
Limitation on Secured Party's Duty in Respect of Head Lessee Collateral
 
28
10.
 
Reinstatement
 
28
11.
 
Miscellaneous
 
28
 
 
11.1.
 
Severability
 
28
 
 
11.2.
 
Notices
 
28
 
 
11.3.
 
Consent to Jurisdiction
 
28
 
 
11.4.
 
Captions
 
29
 
 
11.5.
 
Governing Law
 
29
 
 
11.6.
 
WAIVER OF JURY TRIAL
 
29
 
 
11.7.
 
Waiver of Immunity
 
29
 
 
11.8.
 
Statutory References
 
29
 
 
11.9.
 
Termination of this Security Agreement
 
29
 
 
11.10.
 
Successor and Assigns
 
30
 
 
11.11.
 
Counterparts
 
30
 
 
11.12.
 
Amendments and Waivers
 
30
 
 
11.13.
 
Assignment of Rights of Series Enhancer
 
30

iii

--------------------------------------------------------------------------------

        THIS HEAD LESSEE SECURITY AGREEMENT, dated as of December 31, 2002 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof, this "Agreement"), is between UCO COMPRESSION 2002 LLC, a
limited liability company organized and existing under the laws of the State of
Delaware (together with its successors and permitted assigns, the "Grantor"),
and BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P., a limited partnership
organized and existing under the laws of the State of Delaware (together with
its successors and permitted assigns, the "Secured Party").

RECITALS

        WHEREAS, pursuant to the Master Equipment Lease Agreement, dated as of
December 31, 2002 (as such agreement may be amended, modified or supplemented
from time to time in accordance with its terms, the "Head Lease"), between the
Secured Party, as head lessor, and Grantor, as head lessee (the "Head Lessee")
the Secured Party will, from time to time, lease to the Grantor various
Compressors and other related equipment;

        WHEREAS, Secured Party is willing to enter into the Head Lease, but only
upon the condition, among others, that Grantor shall have executed and delivered
this Agreement to the Secured Party.

AGREEMENT

        NOW, THEREFORE, in order to induce Secured Party to enter into the Head
Lease and for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the parties
hereto agrees as follows:

        1.    Defined Terms.    Terms used in this Agreement but not defined
herein shall have the meanings given to such terms in the Appendix A to the
Indenture dated as of December 31, 2002 between the Secured Party, as Issuer,
and Wells Fargo Bank Minnesota, National Association, as Indenture Trustee (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the "Indenture"), as such Appendix A may be amended, supplemented or
otherwise modified from time to time in accordance with the provisions of the
Indenture, and the rules of usage set forth in such Appendix A shall apply to
this Agreement.

        2.    Head Lessee Collateral.    (a)    Grant of Security
Interest.    As collateral security for the Head Lessee Secured Obligations, and
in order to induce (v) the Head Lessor to enter into the Head Lease, (w) the
Series Enhancer to issue the Policies, (x) the Letter of Credit Bank to issue
the Letter of Credit, (y) the Noteholders and Certificateholders to purchase the
Notes and the Certificates, respectively, and (z) the Interest Rate Hedge
Providers to enter into the Interest Rate Swap Agreements, Grantor hereby
assigns, conveys, mortgages, pledges, hypothecates and grants to the Secured
Party, a security interest in, to and under and a continuing Lien on all of the
Grantor's right, title and interest, whether now owned or existing or hereafter
created or acquired and wherever located, in, to and under:

    (i) the Head Lessee Compressors (including all substitute Head Lessee
Compressors acquired by the Grantor from time to time);
 
 
(ii)
the Head Lessor Compressors (including all substitutions and replacements
thereof);
 
 
 
 

--------------------------------------------------------------------------------


 
 
(iii)
User Leases and all Available Head Lessee Collections, including without
limitation, all schedules, supplements, amendments, modifications, renewals,
extensions, and guarantees thereof in every case whether now owned or hereafter
acquired and all amounts, rentals, proceeds and other sums of money due or to
become due under the User Leases, including, without limitation, (i) all
rentals, payments and other moneys, including all insurance proceeds and claims
for losses due or to become due to the Grantor under, and all claims for damages
arising out of the breach of, any User Lease; (ii) the right of the Grantor to
terminate, perform under, or compel performance of the terms of each User Lease
(including without limitation all rights of the Grantor to exercise remedies
thereunder); and (iii) any guarantee of any User Lease and any rights of the
Grantor in respect of any subleases or assignments permitted under any User
Lease (including without limitation all rights of the Grantor to exercise
remedies thereunder);
 
 
(iv)
the Head Lease, the Intercreditor Agreement, all Letters of Credit, the
Management Agreement and all other Related Documents to which the Grantor is a
party or in which it has an interest and all rights of the Grantor in respect
thereof (including without limitation all rights of the Grantor to exercise
remedies thereunder);
 
 
(v)
Securities Accounts and Deposit Accounts, including without limitation, all cash
and cash equivalents, Eligible Investments, Financial Assets, Investment
Property, Securities Entitlements and other instruments or amounts credited or
deposited from time to time in the Head Lessee Collection Account, the
Collateral Account, the Lockbox Account (to the extent of its interest therein
and subject to the terms of the Intercreditor Agreement), the ABS Lockbox
Account, the Rent Reserve Account, the Reserve Account and the Trust Account;
 
 
(vi)
all Accounts;
 
 
(vii)
all Chattel Paper;
 
 
(viii)
all Commercial Tort Claims;
 
 
(ix)
all Contracts;
 
 
(x)
all Documents;
 
 
(xi)
all Equipment;
 
 
(xii)
all General Intangibles and Payment Intangibles;
 
 
(xiii)
all Goods;
 
 
(xiv)
all Instruments;
 
 
(xv)
all Intellectual Property;
 
 
(xvi)
all Inventory;
 
 
(xvii)
all Letter-of-Credit Rights;
 
 
(xviii)
all Money;
 
 
(xix)
all Supporting Obligations;
 
 
(xx)
all property of Grantor held by the Secured Party including, without limitation,
all property of every description now or hereafter in the possession or custody
of or in transit to the Secured Party or any other party for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of Grantor, or as to which Grantor may have any right or power;
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
(xxi)
all insurance policies covering any or all of the Head Lessee Collateral
(regardless of whether the Grantor, the Secured Party or the Indenture Trustee
is the loss payee in respect thereof) and all insurance proceeds of the Head
Lessee Collateral and all proceeds of the voluntary or involuntary disposition
of the Head Lessee Collateral;
 
 
(xxii)
any and all payments made or due to Grantor in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the Head
Lessee Collateral by any Governmental Authority and any other cash or non-cash
receipts from the sale, exchange, collection or other disposition of the Head
Lessee Collateral; and
 
 
(xxiii)
all income, payments and Proceeds of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of each
of the foregoing.

All of the property described in this Section 2(a) is herein collectively
referred to as the "Head Lessee Collateral".

        For avoidance of doubt it is expressly understood and agreed that, to
the extent the UCC is revised subsequent to the date hereof such that the
definition of any of the foregoing terms included in the description of Head
Lessee Collateral is changed, the parties hereto desire that any property which
is included in such changed definitions which would not otherwise be included in
the foregoing grant on the date hereof be included in such grant immediately
upon the effective date of such revision, it being the intention of the Grantor
that the description of Head Lessee Collateral set forth above be construed to
include the broadest possible range of assets. Notwithstanding the immediately
preceding sentence, the foregoing grant is intended to apply immediately on the
date hereof to all Head Lessee Collateral to the fullest extent permitted by
Applicable Law regardless of whether any particular item of Head Lessee
Collateral is currently subject to the UCC.

        (b)  The Grantor understands that the Secured Party intends to
collaterally assign its rights under this Agreement to the Indenture Trustee
under the Indenture for the benefit of the Series Enhancer, the Noteholders, the
Certificateholders, the Letter of Credit Bank, the Interest Rate Hedge Providers
and the other persons provided therein, and hereby consents to the assignment of
all or any portion of this Agreement by the Secured Party to the Indenture
Trustee. The Grantor agrees that upon such assignment the Indenture Trustee, and
its successors and assigns, may exercise all of the rights and remedies of the
Secured Party hereunder and shall, to the extent of its interest therein, be
entitled to all of the benefits of the Secured Party hereunder.

        (c)  The Grantor hereby irrevocably authorizes the Secured Party, the
Indenture Trustee or the Series Enhancer at any time, and from time to time, to
file, without the signature of the Grantor, in any filing office in any Uniform
Commercial Code jurisdiction (necessary or desirable to protect the security
interest and Liens granted herein or in any other Related Document) any initial
financing statements, continuation statements and amendments thereto (including
any such financing statement or amendment to identify the Head Lessee Collateral
as any or all assets of the Grantor) that (i) indicate or describe the Head
Lessee Collateral regardless of whether any particular asset comprised in the
Head Lessee Collateral falls within the scope of Article 9 of the Uniform
Commercial Code in the same manner as described herein or in any other manner as
the Secured Party, the Indenture Trustee or the Series Enhancer may determine in
its sole discretion is necessary or desirable to ensure perfection of the
security interests and Liens granted herein, or (ii) provide any other
information required by Article 9 of the Uniform Commercial Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Grantor is an organization, the
type of organization and any organization identification number issued to the
Grantor. The Grantor agrees to furnish the information described in clause (ii)
of the preceding sentence to the Secured Party, the Indenture Trustee or the
Series Enhancer promptly upon the Secured Party's, the Indenture Trustee's or
the

3

--------------------------------------------------------------------------------




Series Enhancer's request. The Grantor also ratifies its authorization for the
Secured Party, the Indenture Trustee or the Series Enhancer to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements,
continuation statements or amendments thereto if filed prior to the date hereof.
Nothing in the foregoing shall be deemed to create an obligation of the
Indenture Trustee to file any financing statement, continuation statements or
amendment thereto.

        (d)    Overcollateralization Event and/or Net Revenue Event.    Without
limiting the generality of Section 2(a) above, each of the Grantor and the
Secured Party agrees that any Compressors acquired by the Grantor, including,
without limitation, after the occurrence and during the continuance of an
Overcollateralization Event or a Net Revenue Event shall automatically and
without further action by any party become subject to the security interest and
the Lien granted by the Grantor under Section 2(a) above.

        (e)    Release of Head Lessee Collateral.    The Secured Party, upon
receipt of written notice from the Manager (a copy of which notice shall be
delivered to the Indenture Trustee, the Deal Agent, and the Control Party at
least three (3) Business Days prior to the effective date of such release), may,
and is hereby authorized to, release from the security interest and the Lien of
this Agreement any Compressor and Related Assets; provided, however, that no
Head Lessee Collateral shall be released by the Secured Party pursuant to this
Section 2(e) unless the disposition of any Head Lessee Collateral that is the
subject of such release request complies with the provisions of Section 5.8(b)
hereof.

        (f)    Acquisition of Additional Head Lessee Collateral.    

        The Grantor hereby agrees that immediately, but in no event later than
three (3) Business Days after the acquisition of any additional Compressors or
any other Head Lessee Collateral, whether pursuant to Section 3.04 of the
Contribution Agreement, Section 3.04 of the Sale Agreement, Section 13.2 or 21
of the Head Lease or in connection with any Overcollateralization Event or Net
Revenue Event or otherwise, the Grantor shall deliver to the Secured Party a
description of any such Head Lessee Collateral so acquired, together with, if
requested by the Secured Party or the Control Party in writing, one or more
financing statements in appropriate form for filing with the appropriate UCC
filing office or offices, as the case may be, covering such Head Lessee
Collateral and any other document or instrument that the Secured Party or the
Control Party deems necessary or desirable to ensure perfection of the security
interests and the Liens granted herein.

        3.    Collateral Management.    

        (a)  Notwithstanding anything contained in this Agreement to the
contrary, the Grantor expressly agrees that it shall remain liable under the
User Leases and each other agreement and contract included in the Head Lessee
Collateral to observe and perform all the conditions and obligations to be
observed and performed by the Grantor thereunder and that the Grantor shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such contract and agreement.
However, each of the Grantor and the Secured Party acknowledge that the security
interest of the Secured Party in each User Lease is subject to the User's right
of quiet enjoyment at the times and subject to the conditions set forth in
Section 11 of the Head Lease.

        (b)  The Indenture Trustee hereby acknowledges the appointment by the
Grantor of the Manager to service and administer the Head Lessee Collateral in
accordance with the provisions of the Management Agreement and, so long as such
Management Agreement shall not have been terminated in accordance with its
terms, the Secured Party hereby agrees to provide the Manager with such
documentation, and to take all such actions with respect to the Head Lessee
Collateral

4

--------------------------------------------------------------------------------




as the Manager may reasonably request in writing in accordance with the express
provisions of the Management Agreement and the other Related Documents. Until
such time as the Management Agreement has been terminated in accordance with its
terms, the Manager, on behalf of the Grantor, shall continue to collect all
Accounts and payments on the User Leases in accordance with the provisions of
the Management Agreement and the other Related Documents.

        (c)  The Secured Party or the Control Party (or any other Person
(including the Back-up Manager or the Manager) designated by the Secured Party
or the Control Party) may at any time, upon the occurrence of (i) any Head Lease
Event of Default, after first notifying the Grantor of its intention to do so,
or (ii) a Universal Event, notify Users and any other Account Debtors of the
Grantor, including, without limitation, any Person obligated to make payments
pursuant to any User Lease, parties to the Contracts of the Grantor and obligors
in respect of Instruments of the Grantor, that (x) the User Leases and Accounts,
and the right, title and interest of the Grantor in and under such User Leases,
Accounts, Contracts and Instruments, have been assigned to the Indenture Trustee
for the benefit of the Noteholders, the Certificateholders, any Series Enhancer
and any Interest Rate Hedge Provider and (y) payments in respect of such User
Leases, Accounts, Contracts and Instruments shall be made directly to the ABS
Lockbox Account, and the Secured Party and/or the Control Party (and/or any such
designee) may communicate with such Users and other Account Debtors, parties to
such Contracts and obligors in respect of such Instruments to verify with such
parties, to the Secured Party's and Control Party's satisfaction, the existence,
amount and terms of such User Leases, Accounts, Contracts and Instruments. The
Secured Party hereby agrees that it will cause amounts on deposit from time to
time in the ABS Lockbox Account to be deposited into the Head Lessee Collection
Account.

        4.    Representations and Warranties of the Grantor.    The Grantor
hereby represents and warrants (as of the Closing Date and as of each date on
which an "advance" under any Supplement is made (unless otherwise indicated))
for the benefit of the Secured Party and each Entitled Party, which
representations and warranties shall survive until the Head Lessee Secured
Obligations have been paid in full, that:

        4.1.    Existence.    The Grantor is a Delaware limited liability
company duly formed and validly existing and in good standing and is duly
qualified to do business in each jurisdiction where the nature of its business
requires it to so qualify, except where the failure to do so would not have a
material adverse effect upon the Grantor, the Head Lessee Collateral or the
ability of the Grantor to perform its obligations under the Related Documents to
which it is a party. Since the date of formation of the Grantor, the Grantor has
not conducted business under any other name and does not have any trade names,
or "doing business under" or "doing business as" names. The Grantor has not
reorganized in any jurisdiction (whether the United States, any state therein,
the District of Columbia, Puerto Rico, Guam or any possession or territory of
the United States, or any foreign country or state) other than the State of
Delaware.

        4.2.    Authorization.    The Grantor has the limited liability company
power and is duly authorized to execute and deliver this Agreement and the other
Related Documents to which it is a party; and the Grantor is and will continue
to be authorized to perform its obligations under this Agreement and under the
other Related Documents. The execution, delivery and performance by the Grantor
of this Agreement and the other Related Documents to which it is a party and the
borrowings hereunder do not and will not require any consent or approval of any
Governmental Authority, partner or any other Person which has not already been
obtained.

        4.3.    Due Qualification.    The Grantor is qualified as a foreign
limited liability company in each jurisdiction and has obtained all necessary
licenses and approvals as required under Applicable Law, in each case, where the
failure to be so qualified, licensed or approved, could reasonably be expected
to materially and adversely affect the ability of the Grantor to perform its

5

--------------------------------------------------------------------------------




obligations under and comply with the terms of this Agreement or any other
Related Document to which it is a party.

        4.4.    No Conflict; Legal Compliance.    The execution, delivery and
performance of this Agreement and each of the other Related Documents by the
Grantor will not: (a) contravene any provision of its Organizational Documents;
(b) contravene, conflict with or violate any Applicable Law or regulation, or
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority that could result in a Material Adverse Change; or
(c) violate or result in the breach of, or constitute (with or without notice or
lapse of time or both) a default under this Agreement, the Related Documents,
any other indenture or other loan or credit agreement, or other agreement or
instrument to which the Grantor is a party or by which the Grantor, or its
property and assets may be bound or affected that could result in a Material
Adverse Change or result in a Lien on the Head Lessee Collateral other than
Permitted Encumbrances. The Grantor is not in violation or breach of or default
under any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any contract, agreement, lease, license, indenture or
other instrument to which it is a party that could result in a Material Adverse
Change.

        4.5.    Validity and Binding Effect.    This Agreement is, and each
Related Document to which the Grantor is a party, when duly executed and
delivered, will be, legal, valid and binding obligations of the Grantor,
enforceable against the Grantor in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors'
rights or by general principles of equity limiting the availability of equitable
remedies.

        4.6.    Financial Statements.    Since March 31, 2002, there has been no
Material Adverse Change in the financial condition of any Universal Party.

        4.7.    Executive Offices.    The current location of the Grantor's
chief executive office and principal place of business is 4444 Brittmoore Road,
Houston, Texas 77041.

        4.8.    No Agreements or Contracts.    The Grantor is not now and has
not been a party to any contract or agreement (whether written or oral) other
than the Related Documents.

        4.9.    Consents and Approvals.    No approval, authorization, order,
action or consent of any trustee or holder of any Indebtedness or obligation of
the Grantor or of any other Person under any agreement, contract, lease or
license or similar document or instrument to which the Grantor is a party or by
which the Grantor (or, except as permitted in the definition of Eligible Lease,
any of its property or assets) is bound, is required to be obtained by the
Grantor in order to make or consummate the transactions contemplated under the
Related Documents, except for those approvals, authorizations and consents that
have been obtained on or prior to the Closing Date. All consents, orders and
approvals of, filings and registrations with, and other actions in respect of,
all Governmental Authorities required to be obtained by the Grantor in order to
make or consummate the transactions contemplated under the Related Documents
have been, or prior to the time when required will have been, obtained, given,
filed or taken and are or will be in full force and effect, or due provision has
been made therefor reasonably acceptable to the Secured Party.

        4.10.    Taxes.    All federal, state, local and foreign tax returns,
reports and statements required to be filed by the Grantor have been filed with
the appropriate Governmental Authorities, and all Taxes, Other Taxes and other
impositions shown thereon to be due and payable by the Grantor have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge or loss has been paid, or the Grantor is contesting its liability
therefor in good faith and has fully reserved all such amounts according to GAAP
in the financial statements provided to the Secured Party pursuant to

6

--------------------------------------------------------------------------------




Section 5.27 hereof. The Grantor has paid when due and payable all material
charges upon the books of the Grantor and no Governmental Authority has asserted
any Lien against the Grantor with respect to unpaid Taxes or Other Taxes. Proper
and accurate amounts have been withheld by the Grantor from its employees for
all periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law and such withholdings have been timely paid to the respective
Governmental Authorities.

        4.11.    Other Regulations.    The Grantor is not: (a) a "public utility
company" or a "holding company," or an "affiliate" or a "Subsidiary company" of
a "holding company," or an "affiliate" of such a "Subsidiary company," as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended,
or (b) an "investment company," or an "affiliated person" of, or a "promoter" or
"principal underwriter" for, an "investment company," as such terms are defined
in the Investment Company Act of 1940, as amended. The granting of the security
interest and Liens hereunder and the performance of the transactions
contemplated by this Agreement and the other Related Documents will not violate
any provision of the Investment Company Act or the Public Utility Holding
Company Act, or any rule, regulation or order issued by the Securities and
Exchange Commission thereunder.

        4.12.    Solvency and Separateness.    

        (a)  The capital of the Grantor is adequate for the business and
undertakings of the Grantor;

        (b)  Other than with respect to the transactions contemplated by the
Related Documents, the Grantor is not engaged in any business transactions with
any Universal Party;

        (c)  The Grantor is a wholly-owned Subsidiary of Universal Compression,
Inc. and UCO Member 2002 Corp. is the sole noneconomic member of the Grantor.

        (d)  A majority of the directors of Universal Compression Member 2002
Corp. are Independent Directors;

        (e)  The Grantor's funds and assets are not, and will not be, commingled
with those of any Universal Party, except as permitted by the Management
Agreement and the Intercreditor Agreement;

        (f)    The Organizational Documents of the Grantor require it to
maintain correct and complete books and records of account; and

        (g)  The Grantor is not insolvent under the Insolvency Law and will not
be rendered insolvent by the transactions contemplated by the Related Documents
and after giving effect to such transactions, the Grantor will not be left with
an unreasonably small amount of capital with which to engage in its business nor
will the Grantor have intended to incur, or believe that it has incurred, debts
beyond its ability to pay such debts as they mature. The Grantor does not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator, trustee
or similar official in respect of the Grantor or any of its assets.

        4.13.    Insolvency; Fraudulent Conveyance.    The Grantor is paying its
debts as they become due and is not "insolvent" within the meaning of any
applicable Insolvency Law in that:

        (a)  both immediately before and after giving effect to the pledge of
the Head Lessee Collateral set forth herein, the present value of the Grantor's
assets will be in excess of the amount that will be required to pay the
Grantor's probable liabilities as they then exist and as they become absolute
and matured; and

        (b)  both immediately before and after giving effect to the sum of the
Grantor's assets will be greater than the sum of the Grantor's debts, valuing
the Grantor's assets at a fair market value.

7

--------------------------------------------------------------------------------




        Each sale of Sold Assets by the Grantor has been made for "reasonably
equivalent value" (as such term is used in Section 548 of the Bankruptcy Code)
and not on account of "antecedent debt" (as such term is used in Section 547 of
the Bankruptcy Code).

        4.14.    No Default.    No Event of Default, Head Lease Event of
Default, Manager Default, Trigger Event or Universal Event has occurred and is
continuing and no event has occurred that with the passage of time would become
an Event of Default, Head Lease Event of Default, Manager Default, Trigger Event
or Universal Event.

        4.15.    No Proceedings or Injunctions.    There are (i) no litigations,
Proceedings or investigations pending, or, to the knowledge of the Grantor,
threatened, before any court, regulatory body, administrative agency, or other
tribunal or Governmental Authority (A) asserting the invalidity of this
Agreement or any other Related Document to which the Grantor is a party,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Related Document to which the Grantor is a party,
or (C) seeking any determination or ruling that could reasonably be expected to
result in a Material Adverse Change and (ii) no injunctions, writs, restraining
orders or other orders in effect that could reasonably be expected to result in
a Material Adverse Change.

        4.16.    Compliance with Law.    The Grantor:

        (a)  is not in violation of (i) any laws, ordinances, governmental rules
or regulations, or (ii) court orders to which it is subject, the violation of
either of which could reasonably be expected to materially and adversely affect
the ability of the Grantor to perform its obligations under and comply with the
terms of this Agreement or any other Related Document to which it is a party;

        (b)  has not failed to obtain any licenses, permits, franchises or other
governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property (including the
Head Lessee Collateral) or the conduct of its business (including the leasing of
Compressors under the Head Lease) including, without limitation, with respect to
transactions contemplated by this Agreement and the other Related Documents to
which it is a party; and

        (c)  is not in violation in any respect of any term of any agreement
(including any User Lease), Organizational Document or other instrument to which
it is a party or by which it may be bound, which violation could reasonably be
expected to materially and adversely affect the business or condition (financial
or otherwise) of the Grantor, or materially and adversely affect the Grantor's
rights or remedies under any User Lease or the interest of the Secured Party in
any Head Lessee Collateral.

        4.17.    Title; Liens.    The Grantor has good, legal and marketable
title to each of its respective assets, and none of such assets is subject to
any Lien except for the Lien under this Agreement and other Permitted
Encumbrances.

        4.18.    Subsidiaries.    The Grantor has had no subsidiaries.

        4.19.    No Partnership.    The Grantor is not a partner or joint
venturer in any partnership or joint venture.

        4.20.    UCC Information.    The information set forth in Schedule 1
hereto is true, complete and correct in all material respects.

        4.21.    Security Interest Representations.    (a)    This Agreement
creates a valid and continuing security interest (as defined in the UCC) and
Lien in the Head Lessee Collateral in favor of the Secured Party, which security
interest, upon (x) the completion of the filings referred to in

8

--------------------------------------------------------------------------------


Section 4.21(d) being duly made and (y) the execution and delivery of the
Intercreditor Agreement and the Control Agreement, is a perfected first priority
security interest prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Grantor.

        (b)  The Head Lessee Compressors constitute "equipment" or "inventory"
within the meaning of the UCC. The User Leases constitute "tangible chattel
paper" or "Accounts" within the meaning of the UCC and the rights under such
User Leases constitute "general intangibles." Each of the Transaction Accounts
constitutes a "securities account" or a "deposit account" within the meaning of
the UCC.

        (c)  The Grantor owns and has good and marketable title to the Head
Lessee Collateral, free and clear of any Lien, claim or encumbrance of any
Person, except for the Liens created or permitted pursuant hereto or the Related
Documents.

        (d)  The Grantor has caused all appropriate financing statements or
documents of similar import to be duly filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in the Head Lessee Collateral granted to the Secured Party in this
Agreement and such security interest constitutes a perfected first priority
security interest in favor of the Secured Party. All financing statements filed
against the Grantor in favor of the Secured Party in connection herewith
describing the Head Lessee Collateral contain a statement to the following
effect: "A purchase of or security interest in or a Lien on any collateral
described in this financing statement will violate the rights of the Secured
Party."

        (e)  Other than the security interest granted to the Secured Party
pursuant to this Agreement or granted in any of the Related Documents, the
Grantor has not pledged, assigned, sold, granted a security interest in or a
Lien (except for Permitted Encumbrances) on or otherwise conveyed any of the
Head Lessee Collateral, except as permitted pursuant hereto or in the Related
Documents. The Grantor has not authorized the filing of and is not aware of any
financing statements against the Grantor that include a description of
collateral covering the Head Lessee Collateral other than any financing
statement or document of similar import (i) relating to the security interest
granted to the Secured Party in this Agreement, (ii) that has been terminated,
or (iii) that names Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee, as assignee of BRL Universal Compression Funding I
2002, L.P., as Secured Party. The Grantor is not aware of any judgment or tax
lien filings against the Grantor.

        (f)    The Grantor has received all necessary consents and approvals
required by the terms of the Head Lessee Collateral to pledge to the Secured
Party its interest and rights in such Head Lessee Collateral hereunder.

        (g)  The Grantor has taken all steps necessary to cause the Securities
Intermediary (in its capacity as securities intermediary) to identify in its
records the Indenture Trustee as the Person having a security entitlement in
each of the Lease Accounts.

        (h)  The Lease Accounts are not in the name of any Person other than the
Indenture Trustee or the Securities Intermediary, as the case may be. The
Grantor has not consented to the Securities Intermediary to comply with
entitlement orders of any Person other than the Indenture Trustee.

        The representations and warranties set forth in this Section 4.21 shall
survive until this Agreement is terminated in accordance with its terms.
Breaches of the representations and warranties set forth in this Section 4.21
may not be waived by the Secured Party, except with the consent of the Control
Party and each Rating Agency.

        4.22.    Ordinary Course.    The transactions contemplated by this
Agreement and the other Related Documents are being consummated by the Grantor
in furtherance of the Grantor's ordinary business

9

--------------------------------------------------------------------------------


purposes and constitute a practical and reasonable course of action by the
Grantor designed to improve the financial position of the Grantor, with no
contemplation of insolvency and with no intent to hinder, delay or defraud any
of its present or future creditors.

        4.23.    Stamping and Storage of User Leases.    Within thirty (30) days
of the Closing Date, the Grantor will cause the Manager to stamp each User Lease
owned by the Grantor with the following legend:

"Certain proceeds of this Lease are subject to a security interest in favor of
Wells Fargo Bank Minnesota, National Association, as Indenture Trustee."

        In addition, such User Lease is stored at the Manager's offices in
Houston, Texas in a locked, fireproof cabinet.

        4.24.    Identification Marks.    The Grantor has used or has caused the
Manager to use its best efforts to keep and maintain or to cause to be kept and
maintained, prominently displayed, a sticker with (i) in the case of Compressors
owned by the Secured Party and leased to Head Lessee the phrase "Owned by BRL
Universal Compression Funding I 2002, L.P. and subject to a security interest in
favor of Wells Fargo Bank Minnesota, National Association, as Indenture Trustee"
and (ii) in the case of Compressors owned by the Grantor and not leased from
Head Lessor, "Owned by UCO Compression 2002 LLC and subject to a security
interest in favor of Wells Fargo Bank Minnesota, National Association, as
Indenture Trustee, as assignee of BRL Universal Compression Funding I
2002, L.P., as Secured Party" or in each case other appropriate words designated
by the Secured Party, with appropriate changes thereof and additions thereto as
from time to time may be required by law in order to protect the Secured Party's
and the Indenture Trustee's interests in such Compressors.

        4.25.    Intellectual Property.    The Grantor has no Intellectual
Property.

So long as the Head Lease shall be in full force and effect and until payment
and performance in full of the Head Lessee Secured Obligations, the
representations and warranties contained herein shall have a continuing effect
as having been true when made.

        5.    Covenants.    The Grantor hereby covenants and agrees for the
benefit of the Secured Party and each Entitled Party that from and after the
date of this Agreement, until the Head Lessee Secured Obligations have been
performed and paid in full, the Grantor shall observe each of the following
covenants:

        5.1.    Payment of Head Lessee Secured Obligations; Payment of
Taxes.    

        (a)  The Grantor will duly and punctually pay the Head Lessee Secured
Obligations in accordance with the terms of the Head Lease;

        (b)  The Grantor will take all actions as are necessary to insure that
all taxes and governmental claims, if any, in respect of the Grantor's
activities and assets (including the Head Lessee Collateral) are promptly paid;
and

        (c)  The Grantor will not claim any credit on, make any deduction in
respect of the Head Lessee Secured Obligations (other than amounts properly
withheld from such payments under any Applicable Law) or assert any claim
against the Secured Party by reason of the payment of any taxes levied or
assessed upon any of the Head Lessee Collateral.

10

--------------------------------------------------------------------------------






        5.2.    Preservation of Name; Maintenance of Office; Jurisdiction of
Formation.    The name on the Grantor's certificate of formation and limited
liability company agreement is "UCO Compression 2002 LLC." The chief executive
office of the Grantor is located 4444 Brittmoore Road, Houston, Texas 77041. The
Grantor shall not establish a new chief executive office or jurisdiction of
organization outside the United States of America. The Grantor is formed under
the laws of the State of Delaware and no other location. The Grantor shall not
change its name, establish a new location for its chief executive office or its
jurisdiction of organization unless (i) the Grantor shall provide the Secured
Party not less than sixty (60) days' prior written notice of its intention so to
do, clearly describing such new location or jurisdiction and providing such
other information in connection therewith as the Secured Party may reasonably
request, and (ii) not less than fifteen (15) days' prior to the effective date
of such change or relocation, the Grantor shall have taken, at its own cost, all
action necessary so that such change of location does not impair the security
interest of the Secured Party in the Head Lessee Collateral, or the perfection
of the sale or contribution of the Compressors to the Grantor or the Secured
Party, and shall have delivered to the Secured Party copies of all filings
required in connection therewith together with an Opinion of Counsel,
satisfactory to the Secured Party, to the effect that such change of location or
jurisdiction does not impair either the perfection or priority of the Secured
Party's security interest in the Head Lessee Collateral.

        5.3.    Limited Liability Company Existence.    The Grantor will keep in
full effect its existence, rights and franchises as a limited liability company
organized under the laws of the State of Delaware, and will obtain and preserve
its qualification in each jurisdiction in which such qualification is necessary
to protect the validity and enforceability of this Agreement.

        5.4.    Compliance with Law.    The Grantor will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to the Grantor or the Head Lessee
Collateral or any part thereof; provided, however, that the Grantor may contest
any act, regulation, order, decree or direction in any reasonable manner which
shall not materially and adversely affect the rights and remedies of the Secured
Party in the Head Lessee Collateral.

        5.5.    Protection of Head Lessee Collateral.    The Grantor will from
time to time execute and deliver all amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, documents or filings as required by Applicable Law, including,
inter alia, any such filings in connection with Intellectual Property, and will,
upon the reasonable request of the Secured Party, take such other action
reasonably necessary or advisable to:

        (a)  grant more effectively the security interest in all or any portion
of the Head Lessee Collateral;

        (b)  maintain or preserve the Lien of this Agreement (and the priority
thereof) or carry out more effectively the purposes hereof;

        (c)  perfect, publish notice of, or protect the validity of the security
interest in the Head Lessee Collateral created pursuant to this Agreement;

        (d)  enforce any of the items of the Head Lessee Collateral;

        (e)  preserve and defend its right, title and interest to the Head
Lessee Collateral and the rights of the Secured Party in such Head Lessee
Collateral against the claims of all Persons, including any claims that any
Compressor is a fixture; or

        (f)    pay any and all taxes levied or assessed upon all or any part of
the Head Lessee Collateral.

11

--------------------------------------------------------------------------------




        5.6.    Defend Title to Head Lessee Collateral.    The Grantor shall
defend the right, title, and interest of the Secured Party in, to, and under the
Head Lessee Collateral, against all claims of third parties claiming through or
under the Grantor.

        5.7.    Enforce User Lease Rights.    Except as otherwise expressly
permitted by the terms of the Related Documents, the Grantor will promptly
enforce all of its rights under, and with respect to, the User Leases and the
Head Lessee Collateral.

        5.8.    Negative Covenants Regarding Head Lessee Collateral (including
Related Documents).    The Grantor will not, without the prior written consent
of the Secured Party and the Control Party:

        (a)  (i) except as otherwise permitted by this Agreement, Section 5.5(b)
of the Management Agreement or the other Related Documents, take, or fail to
take, any action, and will use its reasonable efforts not to permit any action
to be taken by others, which would release any Person from any of such Person's
covenants or obligations under any agreement or instrument included in the Head
Lessee Collateral, or which would result in the amendment, hypothecation,
subordination, termination or discharge of, or impair the validity or
effectiveness of, any such agreement or instrument; or

(i)amend, modify or terminate this Agreement, the Head Lease, the Contribution
Agreement, the Sale Agreement, the Intercreditor Agreement, the Management
Agreement or any other Related Document, or grant any waiver or consent from
compliance with the express terms of any of the foregoing.

        (b)  at any time sell, transfer, exchange, lease or otherwise dispose of
any of the Head Lessee Collateral, or consent to the sale, transfer, exchange or
other disposition of any of the Head Lessee Collateral, except, in each case, as
follows:

(i)in connection with a sale pursuant to Sections 5.14 (relating to
Consolidation, Merger and Sale of Assets) or 8.1 (relating to Sale of Head
Lessee Collateral following a Head Lease Event of Default) hereof;

(ii)substitutions of Head Lessor Compressors in accordance with Section 21(b) of
the Head Lease;

(iii)sales of Head Lessor Compressors to the Head Lessee or its designee in
accordance with Sections 13.2, 21(a) and/or 23 of the Head Lease;

(iv)sales, transfers and other dispositions of Head Lessee Compressors for Net
Sales Proceeds payable in cash to the Head Lessee of not less than an amount
equal to the sum of (A) the sum of the then current Depreciated Value(s) of such
Head Lessee Compressor(s) and (B) any unpaid termination payments resulting from
any Issuer Swap Default and other costs associated with the partial termination
of the related Interest Rate Swap Agreements in connection with the prepayment
of the Notes or Certificates; provided, that, so long as (x) a Trigger Event is
not then continuing or would result from such sale of Owner Compressors, (y) the
Weighted Average Age of the Owner Compressors, after giving effect to such
disposition, is equal to or greater than the length of the period from the date
of such sale through the 21st anniversary of the Closing Date and (z) the sale
does not increase any Excluded Depreciated Value then in existence immediately
prior to such sale, transfer or other disposition;

(v)in connection with (x) subleases of Head Lessor Compressors meeting the
requirements set forth in Section 11 of the Head Lease and (y) leases of Head
Lessee Compressors pursuant to User Leases; and

12

--------------------------------------------------------------------------------

(vi)substitutions of Head Lessee Compressors in accordance with Section 3.04 of
the Contribution Agreement.

        (c)  (i) permit the validity or effectiveness of this Agreement to be
impaired, or (ii) permit the Lien of this Agreement with respect to the Head
Lessee Collateral to be subordinated, terminated or discharged, except as
permitted in accordance with Section 2(e) hereof, or (iii) permit any Person to
be released from any covenants or obligations with respect to such Head Lessee
Collateral, except as may be expressly permitted by the Management Agreement.

        (d)  at any time grant or suffer to exist any Lien on, or security
interest in, any Head Lessee Collateral (or permit any such Lien or security
interest to exist), except for Permitted Encumbrances.

        5.9.    Non-Consolidation of the Grantor.    (a) The Grantor shall be
operated in such a manner that it shall not be substantively consolidated with
the trust estate of any other Person in the event of the bankruptcy or
insolvency of the Grantor or such other person. Without limiting the foregoing
the Grantor shall (1) conduct its business in its own name, (2) maintain its
books, records and cash management accounts separate from those of any other
person, (3) maintain its bank accounts separate from those of any other person,
(4) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other person, (5) pay its own liabilities
and expenses only out of its own funds, (6) enter into a transaction with an
Affiliate only if such transaction is commercially reasonable and on the same
terms as would be available in an arm's length transaction with a person or
entity that is not an Affiliate, (7) allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, (8) hold itself out as a separate
entity, (9) maintain adequate capital in light of its contemplated business
operations and (10) observe all other appropriate limited liability company and
other organizational formalities, including, inter alia, remaining in good
standing and qualified as a foreign limited liability company in each
jurisdiction and obtaining all necessary licenses and approvals as required
under Applicable Law.

        (b)  Notwithstanding any provision of law which otherwise empowers the
Grantor, the Grantor shall not (1) hold itself out as being liable for the debts
of any other person, (2) act other than in its limited liability company name
and through its managing member or its duly authorized managers, officers or
agents, (3) engage in any joint activity or transaction of any kind with or for
the benefit of any Affiliate including any loan to or from or guarantee of the
indebtedness of any Affiliate, except payment of lawful distributions to its
members, (4) commingle its funds or other assets with those of any other person,
(5) create, incur, assume, guarantee or in any manner become liable in respect
of any indebtedness (except pursuant to this Agreement) other than trade
payables and expense accruals incurred in the ordinary course of its business or
(6) take any other action that would be inconsistent with maintaining the
separate legal identity of the Grantor.

        5.10.    No Bankruptcy Petition.    The Grantor shall not (1) commence
any Insolvency Proceeding seeking to have an order for relief entered with
respect to it, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, (2) seek appointment of a receiver, trustee, custodian or other similar
official for it or any part of its assets, (3) make a general assignment for the
benefit of creditors, or (4) take any action in furtherance of, or consenting or
acquiescing in, any of the foregoing.

        5.11.    Liens; Fixtures.    The Grantor shall not permit (i) any Lien
(except any Permitted Encumbrance) to be created on or extend to or otherwise
arise upon or burden the Head Lessee Collateral or any part thereof or any
interest therein or the Proceeds thereof, (ii) the Lien of this Agreement not to
constitute a valid first priority perfected security interest in the Head Lessee
Collateral or (iii) any Compressor to be considered a fixture under applicable
local law.

13

--------------------------------------------------------------------------------




        5.12.    Other Debt.    The Grantor shall not contract for, create,
incur, assume or suffer to exist any Indebtedness other than (i) obligations
under the Head Lease, (ii) any Management Fees and all other amounts payable
pursuant to the provisions of the Management Agreement and (iii) trade payables
and expense accruals incurred in the ordinary course and which are incidental to
the purposes permitted pursuant to the Grantor's Organizational Documents.

        5.13.    Guarantees, Loans, Advances and Other Liabilities.    The
Grantor will not make any loan, advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another's payment
or performance on any obligation or capability of so doing, or otherwise),
endorse (except for the endorsement of checks for collection or deposit) or
otherwise become contingently liable, directly or indirectly, in connection with
or for the obligations, stock or dividends of, or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations or securities
of, or any other interest in, or make any capital contribution to, any other
Person.

        5.14.    Consolidation, Merger and Sale of Assets.     a) The Grantor
shall not consolidate with or merge with or into any other Person or sell,
convey, transfer or lease all or substantially all of its assets, whether in a
single transaction or a series of transactions, to any Person substantially all
of its assets, except for (i) any such sale, conveyance or transfer contemplated
in this Agreement, (ii) any lease of Compressors to Users in accordance with the
terms of the Head Lease and (iii) the sale of Compressors to the Head Lessor
pursuant to the Sale Agreement.

        (b)  The obligations of the Grantor hereunder shall not be assignable
nor shall any Person succeed to the obligations of the Grantor hereunder except
in each case in accordance with the provisions of this Agreement.

        (c)  The Grantor shall give prior written notice to the Secured Party of
any action pursuant to this Section 5.14.

        5.15.    Other Agreements.    The Grantor will not after the date hereof
enter into, or become a party to, any agreements or instruments other than this
Agreement, the Sale Agreement, the Head Lease, the Management Agreement, the
Back-up Management Agreement, the Intercreditor Agreement and the other Related
Documents and the other agreement(s) expressly contemplated thereby (it being
understood that the Grantor may enter into (i) any agreement(s) for disposition
of the Head Lessee Collateral permitted by Sections 5.8, 5.14 or 8.1, hereof and
(ii) any agreement(s) for the sale or re-lease of an Owner Compressor made in
accordance with the provisions of the Head Lease or the Management Agreement).

        5.16.    Organizational Documents.    The Grantor will not amend or
modify its Organizational Documents without the prior written consent of the
Secured Party.

        5.17.    Capital Expenditures.    The Grantor will not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(both realty and personalty), except for (a) acquisitions of additional
Compressors (i) from the Contributor pursuant to Section 3.04 of the
Contribution Agreement, (ii) from the Head Lessor pursuant to Section 13.2, 21
or 23 of the Head Lease or (iii) in connection with any Overcollateralization
Event or Net Revenue Event and (b) overhaul expenses or capital improvements to
the Compressors made in the ordinary course of its business and in accordance
with the terms of the Management Agreement.

        5.18.    Permitted Activities; Compliance with Organizational
Documents.    The Grantor will not engage in any activity or enter into any
transaction except as permitted under its Organizational Documents as in effect
on the date on which this Agreement is executed. The Grantor will observe all
limited liability company, organizational and managerial procedures required by
its Organizational Documents and the limited liability company laws of the State
of Delaware.

14

--------------------------------------------------------------------------------




        5.19.    Investment Company Act.    The Grantor will conduct its
operations, and will cause the Manager to conduct the Grantor's operations, in a
manner which will not subject it to registration as an "investment company'
under the Investment Company Act of 1940, as amended.

        5.20.    Payments of Head Lessee Collateral.    If the Grantor shall
receive from any Person payments with respect to the Head Lessee Collateral (to
the extent such Head Lessee Collateral has not been released from the Lien of
this Agreement in accordance with Section 2(e) hereof), the Grantor shall
receive such payment in trust for the Secured Party, as secured party hereunder,
and subject to the Secured Party's security interest and shall immediately
deposit such payment in the Head Lessee Collection Account; provided, that this
provision shall not apply to payments distributed to the Grantor under Section
7.2, 7.3 or 7.4.

        5.21.    Notices.    The Grantor shall notify the Indenture Trustee and
the Control Party in writing of any of the following immediately upon learning
of the occurrence thereof, describing the same and, if applicable, the steps
being taken by the Person(s) affected with respect thereto:

        (a)    Default.    The occurrence of an Event of Default;

        (b)    Litigation.    The institution of any litigation, arbitration
proceeding or Proceeding before any Governmental Authority which, if adversely
resolved, would result in a Material Adverse Change;

        (c)    Material Adverse Change.    The occurrence of a Material Adverse
Change with respect to the Grantor;

        (d)    Liens.    The existence of any Lien on the Head Lessee Collateral
other than Permitted Encumbrances.

        (e)    Other Events.    The occurrence of a Trigger Event.

        5.22.    Books and Records.    The Grantor shall, and shall cause the
Manager to, maintain complete and accurate books and records in which full and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities. The Grantor shall
report, or cause to be reported, on its financial records the transfer of the
Sold Assets as a sale under GAAP. The Grantor will ensure that no financial
statement, nor any consolidated financial statements of the Grantor, suggests
that the assets of the Grantor are available to pay the debts of either the
Contributor or the Manager. The Grantor shall (i) keep complete minutes of the
meetings and other proceedings of the Grantor, (ii) continuously maintain the
resolutions, agreements and other instruments underlying the sale and transfer
of the Sold Assets as official records of the Grantor.

        5.23.    Taxes.    The Grantor shall, or shall cause the Manager to, pay
when due, all of its taxes, unless, and only to the extent that, the Grantor is
contesting such taxes in good faith and by appropriate proceedings and the
Grantor has set aside on its books such reserves or other appropriate provisions
therefor as may be required by GAAP.

        The Grantor shall remit (or cause to be remitted) to each Governmental
Authority, all Excluded Payments actually by, or on behalf of, the Grantor and
shall promptly remit to the Secured Party evidence that all such payments have
been made.

        5.24.    Subsidiaries.    The Grantor shall not create any Subsidiaries.

        5.25.    Investments.    The Grantor shall not make or permit to exist
any Investment in any Person except for Investments in Eligible Investments made
in accordance with the terms of this Agreement.

15

--------------------------------------------------------------------------------




        5.26.    Intentionally Omitted.    

        5.27.    Financial Statements.    The Grantor shall prepare and deliver
to the Indenture Trustee, with sufficient copies for the Secured Party, each
Interest Rate Hedge Provider, each Series Enhancer, each Rating Agency and the
Deal Agent, or shall cause the Manager to prepare and deliver pursuant to the
Management Agreement, (i) quarterly financial statements of the Grantor within
sixty (60) days of the end of each fiscal quarter and (ii) annual financial
statements of the Grantor and Manager, audited by its regular Independent
Accountants, within one hundred twenty (120) days of the end of each fiscal
year. All financial statements shall be prepared in accordance with GAAP.
Delivery of such reports, information and documents to the Secured Party is for
informational purposes only and the Secured Party's receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Grantor's
compliance with any of its covenants hereunder (as to which the Secured Party is
entitled to rely exclusively on Officer's Certificates).

        5.28.    Independent Directors of Universal Compression Member 2002
Corp.    Universal Compression Member 2002 Corp. shall at all times be a
corporation with two or more Independent Directors.

        5.29.    Separate Identity.    The Grantor makes herein by this
reference each of the representations and warranties made by it to Gardere Wynne
Sewell, LLP in support of their opinions respecting the consolidation of the
Grantor and certain other parties issued and delivered in connection with the
grant of the security interest or Lien herein, as if specifically made herein
and agrees to comply with each of the factual assumptions contained in such
opinions.

        5.30.    Annual Perfection Opinion.    Within 90 days after each
anniversary of the date hereof, beginning with the calendar year 2004, the
Grantor shall furnish to the Indenture Trustee, the Deal Agent, the Control
Party, and Secured Party an Opinion of Counsel either stating that, in the
opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of this Agreement and any other
requisite documents, and with respect to the execution and filing of any
financing statements and continuation statements, as are necessary to maintain
the Lien created by this Agreement and reciting the details of such action or
stating that, in the opinion of such counsel, no such action is necessary to
maintain such Lien.

        5.31.    Identification Marks.    Grantor shall use its best efforts to
keep and maintain or cause to be kept and maintained, prominently displayed on
each Compressor, a sticker with the phrase "Owned by either (i) BRL Universal
Compression Funding I 2002, L.P. or (ii) UCO Compression 2002 LLC, as the case
may be, and subject to a security interest in favor of Wells Fargo Bank
Minnesota, National Association, as Indenture Trustee, as assignee of BRL
Universal Compression Funding I 2002, L.P., as Secured Party" or other
appropriate words designated by the Indenture Trustee or the Secured Party, with
appropriate changes thereof and additions thereto as from time to time may be
required by law in order to protect the Secured Party's interests in such
Compressors. Grantor shall not allow the name of any Person to be placed upon
any Compressor as a designation that might be interpreted as indicating a claim
of ownership thereto or a security interest therein by any Person other than the
Secured Party or the Grantor.

        5.32.    Inspection.    The Secured Party and the Control Party (and
their agents), have the right to inspect the Owner Compressors, the receivables
aging system and all books, records, reports, User Leases, insurance policies,
and other documents relating to the Owner Compressors (including those involving
any refinancing of the Series Enhancer), all in the format which the Manager
uses for the UCI Compressors. Such inspections shall be conducted upon
reasonable request and notice to the Manager and shall (a) be conducted during
normal business hours, (b) be subject to the Manger's customary security
procedures and the execution of reasonable and customary confidentiality
agreements and (c) not unreasonably disrupt the Manager's business. The

16

--------------------------------------------------------------------------------




Secured Party and the Control Party acknowledges that the Manger for purposes of
any such inspection shall grant the Secured Party and Control Party and their
agents access to the Manger's computer systems (including the receivables aging
system) and data relating solely to the Owner Compressors contained therein. The
Secured Party and the Control Party (and their agents) have the right to (i) one
such inspection per calendar year (and an additional inspection by the Series
Enhancer in connection with any refinancing involving the Series Enhancer), at
the cost and expense (including the legal and accounting fees incurred by the
Secured Party and the Control Party) of the Manager and (ii) one additional
inspection at their own cost and expense, unless a Trigger Event shall have
occurred and be continuing, in which case, the Secured Party and the Control
Party (and their agents) shall have the right to such inspection any number of
times and each time the costs and expenses shall be borne by the Manger. The
Secured Party and the Control Party and the Owners (and their agents) shall also
have the right to inspect the receivables aging system within ninety (90) days
of the Closing Date, at the cost and expense of the Manager.

        5.33.    Storage of Lease Files.    The Grantor shall at all times cause
the Manager to maintain at its Houston, Texas office, all Lease Files in a
locked, fire-proof cabinet. All User Leases shall be stamped with the following
legend:

"Certain proceeds of this Lease are subject to a security interest in favor of
Wells Fargo Bank Minnesota, National Association, as Indenture Trustee."

        5.34.    Intellectual Property Filings.    The Grantor shall make all
filings necessary or desirable to ensure that the Secured Party has a validly
perfected first priority security interest in any and all Intellectual Property,
if any.

        6.    Secured Party's Appointment as Attorney-in-Fact.    

        (a)  Grantor hereby irrevocably constitutes and appoints Secured Party,
such appointment being coupled with an interest, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Grantor and in the name of Grantor or in its own name, from time to
time at Secured Party's discretion, for the purpose of carrying out the terms
and purposes of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which the Secured
Party deems necessary or desirable to accomplish the purposes of this Agreement
and, without limiting the generality of the foregoing, hereby gives Secured
Party the power and right, on behalf of Grantor, without notice to or assent by
Grantor, to do the following:

(i)to ask, demand, collect, recover, compound, sue for, receive and give
acquittances and receipts for any and all monies due or to become due under the
Head Lessee Collateral and, in the name of Grantor, in its own name or
otherwise, to take possession of, endorse, receive and collect any checks,
drafts, note, acceptances or other Instruments for the payment of monies due
under the Head Lessee Collateral and to file any claim or to take or commence
any other action or Proceeding in any court of law or equity or otherwise deemed
appropriate by Secured Party for the purpose of collecting any and all such
monies due under or with respect to the Head Lessee Collateral whenever payable;

(ii)to pay or discharge any Liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Head Lessee Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof; and

(iii)to (1) direct any Person liable for any payment under or in respect of any
of the Head Lessee Collateral (including, without limitation, any User Leases)
to make payment of any and all monies due or to become due thereunder directly
to Secured Party or as Secured Party shall direct, (2) receive payment of any
and all monies, claims and other

17

--------------------------------------------------------------------------------

amounts due or to become due at any time arising out of or in respect of the
Head Lessee Collateral, (3) sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against Grantor,
assignments, verifications and notices in connection with Accounts and other
Instruments and Documents constituting or relating to the Head Lessee
Collateral, (4) commence and prosecute any suits, actions or Proceedings at law
or in equity in any court of competent jurisdiction to collect the Head Lessee
Collateral or any part thereof and to enforce any other right in respect of the
Head Lessee Collateral, (5) defend any suit, action or proceeding brought
against Grantor with respect to the Head Lessee Collateral, (6) settle,
compromise or adjust any suit, action or proceeding described above and, in
connection therewith, give such discharges or releases as Secured Party may deem
appropriate, (7) obtain or adjust insurance required to be maintained by the
Grantor pursuant to any Related Document upon the failure by Grantor to maintain
such insurance, (8) prepare and file any UCC financing statements in the name of
the Grantor as debtor, (9) to the extent that there is any Intellectual
Property, prepare, sign and file for recordation in any intellectual property
registry appropriate evidence of the security interest and Lien granted herein
in the Intellectual Property in the name of Grantor as assignor, (10) pay or
discharge taxes or Liens levied or placed upon or threatened against the Head
Lessee Collateral, (11) sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Head Lessee Collateral as fully and
completely as though Secured Party were the absolute owner thereof for all
purposes, and (12) to do, at Secured Party's option and Grantor's expense, at
any time, or from time to time, all acts and things which Secured Party may
reasonably deem necessary to protect, preserve or realize upon the Head Lessee
Collateral and Secured Party's Lien therein in order to effect the intent of
this Agreement, all as fully and effectively as Grantor might do.

        (b)  Secured Party agrees that, except upon the occurrence of a Head
Lease Event of Default, it shall not exercise the power of attorney or any
rights granted to Secured Party pursuant to this Section 6 other than those
contained in clauses (8), (9) and (12) of Section 6(a)(iii). Grantor hereby
ratifies, to the extent permitted by law, all that said attorney shall lawfully
do or cause to be done by virtue hereof. The power of attorney granted pursuant
to this Section 6 is a power coupled with an interest and shall be irrevocable
until the Head Lessee Secured Obligations are paid and performed in full.

        (c)  The powers conferred on Secured Party hereunder are solely to
protect Secured Party's interests in the Head Lessee Collateral and shall not
impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees, agents or representatives shall be responsible to Grantor for any act
or failure to act, except for its own gross negligence or willful misconduct.

        (d)  Grantor also authorizes Secured Party, at any time and from time to
time upon the occurrence of any Head Lease Event of Default, to (i) communicate
in its own name with any party to any Contract with regard to the assignment of
the right, title and interest of Grantor in and under the Contracts hereunder
and other matters relating thereto and (ii) execute, in connection with the sale
of Head Lessee Collateral provided for in Section 8 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Head Lessee Collateral.

        (e)  If Grantor fails to perform or comply with any of its agreements
contained herein and Secured Party shall perform or comply, or otherwise cause
performance or compliance, with such agreement, the reasonable expenses,
including attorneys' fees, of Secured Party, Indenture Trustee or other Entitled
Party incurred in connection with such performance or compliance together with

18

--------------------------------------------------------------------------------




interest thereon at the Average Hedged Rate shall be payable by Grantor to
Secured Party on demand and shall constitute Head Lessee Secured Obligations
secured hereby.

        7.    Head Lessee Collection Account, Collateral Account, Rent Reserve
Account and Letter of Credit.    

        7.1.    Establishment of Accounts.    

        (a)  On or before the Effective Date, the Indenture Trustee (as assignee
of the Secured Party's rights hereunder) shall establish in the name of the
Indenture Trustee, for the benefit of the Noteholders and the other Entitled
Parties specified in the Indenture, each of the Head Lessee Collection Account,
the Collateral Account and the Rent Reserve Account (all of the foregoing
collectively, the "Lease Accounts"). Each of the Lease Accounts shall be
established and maintained as (i) an Eligible Account, (ii) in the name of the
Indenture Trustee, and (iii) subject to a Control Agreement substantially in the
form of Exhibit C to the Indenture. Neither Grantor nor Secured Party shall
establish any additional Lease Accounts without the prior written consent of the
Indenture Trustee and the Series Enhancer. Subject to the further provisions of
this Section 7.1, the Indenture Trustee shall upon receipt in immediately
available funds, deposit into such Lease Accounts all amounts received by it
which are required to be deposited therein in accordance with the provisions of
this Agreement and the Indenture. All such amounts and all investments made with
such amounts, including all income and other gain from such investments, shall
be held by the Indenture Trustee in such Lease Accounts as part of the Head
Lessee Collateral as herein provided, subject to withdrawal by the Indenture
Trustee in accordance with, and for the purposes specified in this Agreement and
the Indenture.

        (b)  The Indenture Trustee shall hold in trust, but shall not be
required to deposit in the Lease Accounts, any payment received by it until such
time as the Indenture Trustee shall have identified to its reasonable
satisfaction the nature of such payment and, on the basis thereof, the proper
Lease Accounts into which such payment is to be deposited; provided, however,
the Indenture Trustee shall engage in all reasonable efforts to expeditiously
make such determinations; provided, further, that if such payment is not
allocated within two (2) Business Days, such payment will be deemed Gross
Compressor Lease Revenues and deposited into the Head Lessee Collection Account.
The Indenture Trustee may establish in writing from time to time such deadline
or deadlines as it shall determine are reasonable or necessary in the
administration of the Head Lessee Collateral after which all amounts received or
collected by the Indenture Trustee on any day shall not be deemed to have been
received or collected until the next succeeding Business Day; provided, however,
that such deadline shall not be prior to 1:00 p.m. New York time.

        (c)  Neither the Secured Party nor the Indenture Trustee shall have any
right of set-off with respect to the Lease Accounts or any investment therein,
whether or not commingled.

19

--------------------------------------------------------------------------------






        (d)  So long as no Head Lease Event of Default, Manager Default or
Universal Event shall have occurred and be continuing, the funds on deposit in
the Lease Accounts shall be invested and reinvested by the Indenture Trustee in
one or more Eligible Investments which shall be specified by Grantor or by
Manager; provided, however, in the event the Indenture Trustee shall receive
orders from the Grantor and Manager directing the Indenture Trustee to take
action with respect to a Lease Account, which in the Indenture Trustee's opinion
conflict with each other or any provision of this Agreement, the Indenture
Trustee shall give written notice thereof to the Grantor, the Manager and the
Control Party and shall be entitled to refrain from acting hereunder and its
sole obligation with respect to such action shall be to keep safe funds held in
the Lease Accounts until receipt of a written order signed by both the Grantor,
the Manager and the Control Party. Subject to the foregoing, and the
restrictions on the maturity of investments set forth in Section 7.1(f) hereof,
the Grantor or Manager may authorize the Indenture Trustee to make the specific
Eligible Investments set forth therein, to make Eligible Investments from time
to time consistent with the general instructions set forth therein, or to make
specific Eligible Investments pursuant to instructions received in writing or by
facsimile transmission. During the continuance of any Head Lease Event of
Default, Manager Default or Universal Event, the funds on deposit in the Lease
Accounts shall be invested and reinvested by the Indenture Trustee in one or
more Eligible Investments in accordance with Section 303 of the Indenture.

        (e)  In the event that either the Grantor or the Manager, as applicable,
shall have failed to give investment directions to the Indenture Trustee by
12:00 p.m. New York time on any Business Day on which there may be uninvested
cash, the Indenture Trustee shall invest and reinvest the funds then in the
Lease Accounts to the fullest extent practicable in its sole discretion in those
obligations or securities described in clause (iv) of the definition of Eligible
Investments. All investments made by the Indenture Trustee shall mature no later
than the maturity date therefor permitted by Section 7.1(f) hereof.

        (f)    No investment of any amount held in the Head Lessee Collection
Account and the Rent Reserve Account shall mature later than the Business Day
prior to the next succeeding Rent Payment Date. No Investment of any amount held
in the Collateral Account shall mature no later than the Business Day prior to
the Termination Date. All income or other gains from the investment of moneys
deposited in the Lease Accounts shall be deposited by the Indenture Trustee in
such Lease Account immediately upon receipt thereof.

        (g)  Any investment of any funds in the Lease Accounts and any sale of
any investment held in such accounts, shall be made under the following terms
and conditions:

(i)each such investment shall be made in the name of the Indenture Trustee (in
its capacity as such) or in the name of a nominee of the Indenture Trustee;

(ii)the investment earnings of any investment shall be credited to the account
for which such investment was made;

(iii)any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee or its agent and the Indenture
Trustee shall have sole possession of such instrument, and all income on such
instrument, and all income on such investment; and

(iv)the proceeds of any sale of an investment shall be remitted by the purchaser
thereof directly to the Indenture Trustee for deposit in the account in which
such investment was held.

        (h)  The Indenture Trustee shall not in any way be held liable by reason
of any insufficiency in the Lease Accounts resulting from losses on investments
made in accordance with the provisions of this Section 7.1, except to the extent
that the institution then serving as Indenture Trustee is the

20

--------------------------------------------------------------------------------

obligor on such Eligible Investment. The Indenture Trustee shall not be liable
for any investment made by it in accordance with this Section 7.1 on the grounds
that it could have made a more favorable investment.

        7.2.    Head Lessee Collection Account.    

        (a)    Deposits to Head Lessee Collection Account.    The Grantor shall
cause the Lockbox Bank to deposit into the Head Lessee Collection Account
promptly, but in any event no later than the Business Day after the allocation
of such amounts in accordance with Section 7(a), 7(c) or 8(a) of the
Intercreditor Agreement, all Gross Compressor Lease Revenues and other amounts
allocable to the "Securitization Collateral" (as defined in the Intercreditor
Agreement) received in the Lockbox Account, together with all amounts
distributable from the Lockbox Account in respect of Securitization Collateral
in accordance with the provisions of the Intercreditor Agreement. In addition,
the Grantor shall cause all (v) amounts on deposit from time to time in the ABS
Lockbox Account, (w) Net Sales Proceeds, (x) Casualty Proceeds, (y) payments or
Proceeds in respect of Liability Insurance policies required to be maintained
pursuant to Section 5.7 of the Management Agreement and (z) payments made by the
Contributor in connection with repurchases of Compressors pursuant to the
Contribution Agreement, to be deposited into the Head Lessee Collection Account.
In furtherance of the foregoing, to the extent that the Secured Party receives
directly any Casualty Proceeds or payment or Proceeds in respect of Liability
Insurance policies required to be maintained pursuant to Section 5.7 of the
Management Agreement, the Secured Party will deposit, or will cause such amounts
to be deposited, into the Head Lessee Collection Account.

        (b)    Interim Distributions.    The Head Lessor shall, and hereby does,
direct and authorize the Indenture Trustee, upon the Indenture Trustee's receipt
of any written request from the Manager pursuant to Section 7.3 of the
Management Agreement, to distribute to the Manager from the Head Lessee
Collection Account (x) an estimate of the Operations Fee and S&A Fee expected to
be paid on the immediately succeeding Rent Payment Date and (y) so long as (1)
the amount on deposit in the Rent Reserve Account is equal to or greater than
the Rent Reserve Amount, (2) the Scheduled Deposit for the immediately preceding
Collection Period has been made in full and (3) there are sufficient funds in
the Head Lessee Collection Account so that, on the immediately succeeding Rent
Payment Date, the Letter of Credit Fees will be paid in full in accordance with
Section 7.2(c), the Overhaul Fee expected to be paid on the immediately
succeeding Rent Payment Date; provided, however, that notwithstanding any right
of the Manager pursuant hereto or pursuant to the Management Agreement to
request such distributions with respect to the Operations Fee, S&A Fee and
Overhaul Fee, such distributions shall be made only so long as (i) no Head Lease
Event of Default or Manager Default shall have occurred and be continuing, and
(ii) unless the Indenture Trustee (as directed by the Control Party) shall have
consented to such interim distribution(s), the Management Termination Date shall
not have occurred. Such estimate shall be based on the actual accrued Operations
Fee, S&A Fee and Overhaul Fee incurred. Any excess or deficiency in such
estimate shall be adjusted on the immediately succeeding Rent Payment Date. So
long as no Head Lease Event of Default shall have occurred and be continuing, on
each Business Day, at the request of the Manager, the Head Lessor shall, and
hereby does, direct and authorize the Indenture Trustee, upon the Indenture
Trustee's receipt of any such written request from Manager, to distribute to the
Manager from the Head Lessee Collection Account an amount equal to the sum of
(x) all Excluded Payments and (y) so long as the Scheduled Deposit for the
immediately preceding Collection Period has been made in full, all Ineligible
Collections then on deposit in the Head Lessee Collection Account, with such
distribution to be made on the same day such request of the Manager is received,
unless such request is received after 10:00 a.m. New York City time, in which
case such amount shall be distributed on the immediately succeeding Business
Day. The Indenture Trustee is under no

21

--------------------------------------------------------------------------------




obligation to verify that the conditions to any interim distributions set forth
in this Section 7.2(b) have been satisfied before making such distributions.

        (c)    Disbursements from Head Lessee Collection Account on Rent Payment
Dates and after Head Lease Event of Default.    

        On (x) each Rent Payment Date and (y) after the occurrence of a Head
Lease Event of Default, each additional Business Day on which the Control Party
(in its sole discretion) directs the Head Lessor to make such distributions, the
Head Lessor will direct the Indenture Trustee (in accordance with the Manager
Report) to distribute (or cause to be distributed) by wire transfer of
immediately available funds all Available Head Lessee Collections then on
deposit in the Head Lessee Collection Account to the following Persons and in
the following order of priority:

(1)first, to the Manager or Back-Up Manager for payment to the relevant taxing
authority any Excluded Amounts; second, to the Manager, reimbursement for
Manager Advances;

(2)to the Manager, any S&A Fee and Operations Fee then due and payable
(increased or decreased to reflect any shortage or excess in the estimates of
such amounts withheld by Manager pursuant to Section 7.2(b) during the
immediately preceding Collection Period);

(3)first, to the Back-up Manager, the Back-up Manager Fee, to the extent not
paid by the Manager; second, to the extent the Back-up Manager Fee shall have
been paid by the Manager, to the Manager an amount equal to such payment made by
it;

(4)to Universal, or, if Universal is not the Manager, to the Head Lessor for
deposit into the Trust Account or to the Person to whom such amounts are
payable, an amount equal to any premiums then due (or previously paid by
Universal, the Head Lessor or the Control Party) in respect of Property
Insurance and Liability Insurance, to the extent not paid by Universal;

(5)to the Letter of Credit Bank, the Letter of Credit Fees than due and payable;

(6)to the Head Lessor for deposit into the Trust Account, the Monthly Lease
Payment (exclusive of any Additional Payment) then due and payable;

(7)to the Rent Reserve Account until the amount on deposit therein equals the
Rent Reserve Amount;

(8)to the Letter of Credit Bank, the amount of all "Claims" (as defined in the
Reimbursement Agreement), if any, until such Claims have been reduced to zero;

(9)to the Manager, the Overhaul Fee then due and payable (increased or decreased
to reflect any shortage or excess in the estimate of such amount withheld by the
Manager during the immediately preceding Collection Period);

(10)(A) to the Manager, the charge for or costs associated with any Reimbursable
Services then due and payable and (B) if Universal is not the Manager, to the
Issuer or the Control Party, as applicable, or directly to the Person to whom
any Management Related Expenses are payable, the amount of any Management
Related Expenses paid or payable by the Issuer or the Control Party (or, in the
case of payment directly to any Person to whom any Management Related Expenses
are payable, the amount of Management Related Expenses due and owing to such
person). If sufficient funds do not exist to pay all the amounts described in
clauses (A) and (B) above in full, the remaining Available Head Lessee
Collections shall be allocated among the Persons described in clauses (A) and
(B) above in the same proportion as the ratio of (x) the amount owing to such
Person bears to (y) the amount owing to all such Persons;

22

--------------------------------------------------------------------------------

(11)to the Head Lessor for deposit into the Trust Account, an amount equal to
the amounts received by the Head Lessor in connection with the Head Lessee's
purchase of Head Lessor Compressors pursuant to Section 13.2 and/or 21 of the
Head Lease, provided that such amount does not exceed the Scheduled Deposit for
such Rent Payment Date;

(12)to the Head Lessor for deposit into the Trust Account, such amount of any
Purchase Option Amount that the Head Lessee shall elect to pay or Maximum Lease
Payment Adjustment (to the extent not disbursed from the Collateral Account);

(13)to the Collateral Account, the Scheduled Deposit for such Rent Payment Date,
if any, after taking account payments under (11) above;

(14)to the Manager, any Excess Operation Expenses and any Excess S&A Expenses
then due and payable;

(15)to the Manager, any Incentive Management Fee then due and payable;

(16)following a Trigger Event, to the Head Lessor for deposit into the Trust
Account, all remaining Available Head Lessee Collections after application of
items (1) through (15) above;

(17)to the Head Lessor for deposit into the Trust Account, to the extent not
previously paid by the Head Lessee to the Head Lessor for deposit into the Trust
Account, any Supplemental Rent then due and payable (without duplication of any
amount previously paid);

(18)to the Head Lessor for deposit into the Trust Account, an amount equal to
any remaining amounts (after application of item (11) above) received by the
Head Lessor in connection with the Head Lessee's purchase of Head Lessor
Compressors pursuant to Section 13.2 and/or 21 of the Head Lease;

(19)to the Head Lessor for deposit into the Trust Account, any Additional
Payment then due and payable (without duplication of any amount previously
paid); and

(20)to the Head Lessee any remaining amount.

        (d)    Final Release.    Following the payment in full of all Head
Lessee Secured Obligations, any remaining amounts on deposit in the Head Lessee
Collection Account shall be released to the Grantor.

        7.3.    Collateral Account.    

        (a)    Deposits to the Collateral Account.    On each Rent Payment Date,
the Grantor shall direct the Head Lessee to deposit an amount equal to the
amount to be paid under Section 7.2(c)(13) above into the Collateral Account;
provided, however, that the amounts on deposit in the Collateral Account shall
not, at any time, exceed the Maximum Lease Payment Adjustment.

        (b)    Disbursements from the Collateral Account.    Amounts on deposit
from time to time in the Collateral Account shall be distributed as follows:

(i)on each Rent Payment Date on or prior to the Commitment Termination Date, any
amounts on deposit in the Collateral Account shall be distributed to Head Lessor
(for deposit into the Trust Account) in the amounts necessary to, and to be
applied to, (w) cure any Overcollateralization Event, (x) cure any Net Revenue
Event, (y) remedy any deficiency in the amount by which the Aggregate
Outstanding Amounts exceeds the Asset Base and (z) to pay any unpaid termination
payments resulting from any Issuer Swap Default and any other unpaid termination
payments then due and payable pursuant to the terms of any Interest Rate Swap
Agreement then in effect;

23

--------------------------------------------------------------------------------

(ii)on each Rent Payment Date after the Commitment Termination Date, amounts on
deposit in the Collateral Account shall be distributed to the Head Lessor (for
deposit into the Trust Account) in the amount necessary to, and such amount
shall be applied to, pay any unpaid termination payments resulting from any
Issuer Swap Default and any other unpaid termination payments then due and
payable pursuant to the terms of any Interest Rate Swap Agreement then in
effect;

(iii)on the Termination Date, all amounts on deposit in the Collateral Account
shall be distributed to the Head Lessor (for deposit into the Trust Account) (x)
in payment of the Purchase Option Amount or (y) in payment of the Maximum Lease
Payment Adjustment, as the case may be;

(iv)after the occurrence and during the continuance of a Head Lease Event of
Default, on each Business Day specified by the Control Party (in its sole
discretion) to the Head Lessor, the amount specified by the Control Party (in
its sole discretion) shall be distributed to the Head Lessor for deposit into
the Trust Account; and

(v)on any Business Day, to the Head Lessor (for deposit into the Trust Account)
in the amount specified by the Head Lessee in connection with a purchase of Head
Lessor Compressors under Section 21 of the Head Lease (provided that all amounts
disbursed pursuant to this clause shall be deemed to have been paid to the Head
Lessor by the Head Lessee).

        (c)    Final Distribution.    Following the payment in full of all Head
Lessee Secured Obligations, any remaining amount on deposit in the Collateral
Account shall be released to the Grantor.

        7.4.    Rent Reserve Account.    

        (a)    Deposits to Rent Reserve Account.    On the Closing Date, Grantor
shall deposit the Rent Reserve Amount in the Rent Reserve Account. On each Rent
Payment Date following the Closing Date, amounts shall be deposited in the Rent
Reserve Account in the amounts and at the times provided in Section 7.2(c)
hereof.

        (b)    Disbursements from the Rent Reserve Account.    On each Rent
Payment Date, the Indenture Trustee shall, in accordance with the Manager
Report, withdraw from the Rent Reserve Account and deposit into the Head Lessee
Collection Account an amount equal to the excess, if any, of (A) the sum of (i)
the Permitted Payment Date Withdrawals and (ii) the Operations Fee, subject to
the Maintenance Limit Amount over (B) amounts then on deposit in the Head Lessee
Collection Account (determined after giving effect to all other deposits to the
Head Lessee Collection Account (other than funds transferred from the Rent
Reserve Account) on or prior to such Rent Payment Date) that pursuant to the
priority of payments set forth in Section 7.2(c) hereof, are then available to
pay the Monthly Lease Payment and the Operations Fee (subject to the Maintenance
Limit Amount) and, if a Head Lease Event of Default has occurred and is then
continuing, the Aggregate Outstanding Amounts and all amounts payable under any
Interest Rate Swap Agreement. Amounts transferred to the Head Lessee Collection
Account pursuant to the provisions of this Section 7.4(b) may only be used to
pay Monthly Lease Payments at the times and in the amounts specified in the
definition of "Permitted Payment Date Withdrawals", and, if a Head Lease Event
of Default has occurred and is then continuing, in payment of such Aggregate
Outstanding Amounts and all amounts payable under any Interest Rate Swap
Agreement as the Requisite Global Majority and each Interest Rate Hedge Provider
shall direct, but in accordance with the priorities set forth in Section 7.2(c).

        On each Rent Payment Date, the Indenture Trustee shall, in accordance
with the Manager Report, deposit in the Head Lessee Collection Account the
excess, if any, of (a) amounts then on

24

--------------------------------------------------------------------------------




deposit in the Rent Reserve Account (after giving effect to any withdrawals
therefrom on such Rent Payment Date) over (b) the Rent Reserve Amount.

        (c)    Final Release.    Following the payment in full of all Head
Lessee Secured Obligations, any remaining amount on deposit in the Rent Reserve
Account shall be distributed to the Head Lessor for deposit into the Reserve
Account in accordance with Section 314 of the Indenture.

        7.5.    Letters of Credit    

        (a)  The Head Lessee shall provide on or before the Closing Date and
maintain so long as any Head Lessee Secured Obligations remain Outstanding, one
or more Eligible Letters of Credit, for the benefit of the Indenture Trustee (as
assignee of the Head Lessor) on behalf of the Noteholders and the other Entitled
Parties, in an aggregate amount available thereunder on any date not less than
the amount applicable to such date on Schedule 10).

        (b)  If the amounts on deposit in the Rent Reserve Account on a
Determination Date are less than the Aggregate Reserve Amount on such date, then
the Indenture Trustee shall, in accordance with the Manager Report (or, if the
Manager fails to deliver the Manager Report, pursuant to written instructions
from the Control Party), submit to the Letter of Credit Bank a completed Drawing
Certificate (as defined in the Letter of Credit) requesting a drawing under the
Letter of Credit in an amount equal to the Available Drawing Amount (a "Letter
of Credit Drawing"); provided, however, that in no event shall the amount of any
Letter of Credit Drawing exceed the Available Drawing Amount under such Letter
of Credit.

        (c)  The Indenture Trustee shall receive Letter-of-Credit Drawings as
attorney-in-fact of each for the Entitled Parties and upon receipt thereof shall
immediately deposit such Letter-of-Credit Drawings into the Rent Reserve Account
and any such Letter-of-Credit Drawings shall be used only for the purpose for
which it was drawn to fund the Rent Reserve Account, to make Monthly Lease
Payments and to pay the Operations Fee. The making of a Letter-of-Credit Drawing
does not relieve the Head Lessee of any obligation under the Head Lease or any
other Related Documents.

        (d)  If at any time while the Head Lessee Secured Obligations remain
unpaid the Letter of Credit Bank shall not be an Eligible Bank, the Head Lessee
shall (unless the Control Party shall otherwise consent) within the time period
required by Section 15 of the Reimbursement Agreement, replace the then existing
Letter of Credit with a substitute Eligible Letter of Credit. If the Head Lessee
shall fail to deliver a replacement Eligible Letter of Credit within the time
period required under Section 15 of the Reimbursement Agreement, the Indenture
Trustee shall submit to the Letter of Credit Bank a completed Drawing
Certificate for the remaining Available Drawing Amount under such Letter of
Credit. Any amounts received by the Indenture Trustee as a result of any such
drawing shall be deposited into the Rent Reserve Account and disbursed in
accordance with the provisions of Section 7.4 hereof. Upon receipt by the
Indenture Trustee of a replacement Eligible Letter of Credit in accordance with
the provisions of this Section 7.5(d), the Indenture Trustee shall surrender the
original of the replaced Letter of Credit to the issuer thereof.

        7.6.    ABS Lockbox Account.    After the Management Replacement Date,
the Grantor agrees to enter into any lockbox agreement and/or control agreement
in connection with the ABS Lockbox Account as may be required by the Control
Party.

        8.    Remedies.    

        8.1.    Remedies on Default.    (a) If a Head Lease Event of Default
shall have occurred, the Secured Party may (and shall, at the direction of the
Control Party), in addition to any other rights and remedies it may have
hereunder and under the Related Documents or in accordance with

25

--------------------------------------------------------------------------------

Applicable Law, take any one or more (separately, successively or
simultaneously) of the following remedial steps:

(1)The Secured Party may declare any or all of the Head Lessee Secured
Obligations to be immediately due and payable without presentment, demand,
protest, or notice of any kind, all of which are expressly waived,
notwithstanding anything to the contrary contained in any instrument evidencing
any of the Head Lessee Secured Obligations.

(2)The Secured Party shall have the right, without notice to the Grantor, to
enter upon and into the Grantor's premises or any property where any Head Lessee
Collateral is located without liability for trespass and to remove all of the
Head Lessee Collateral and all books, records, invoices and other documentation
relating thereto. The Secured Party may require the Grantor, at Grantor's
expense, to assemble or package the Head Lessee Collateral and make it available
to the Secured Party at a place to be designated by the Secured Party reasonably
convenient to the parties, and in such event the Grantor agrees to make
available to the Secured Party all of the Grantor's facilities for the purposes
of removing or taking possession of the Head Lessee Collateral or putting it in
a saleable form. If the Head Lessee Collateral requires preparation, repair,
maintenance or further work in order to be in a saleable form, the Secured Party
shall have the right, but not the obligation, to complete the work for such
purpose, and the cost of such preparation, repair, maintenance or further work
shall be payable in accordance with Section 19 of the Head Lease. The completion
of any such work shall not be a condition to the right of the Secured Party to
sell or otherwise dispose of the Head Lessee Collateral in accordance with the
terms hereof.

(3)The Secured Party, at its sole option and discretion, may sell, assign, lease
or otherwise dispose of the Head Lessee Collateral in whole or in part at public
or private sale upon terms and conditions established by the Secured Party. Any
notice required to be given in connection with such disposition shall be given
in accordance with Section 11.2 hereof at least ten (10) days prior to the
proposed sale or other disposition, which amount of time the parties hereto
agree shall be reasonable. The Secured Party need not give such notice, however,
with respect to Head Lessee Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market. At any public sale or disposition of the Head Lessee Collateral, the
Secured Party shall have the right to bid and become the purchaser, and to have
at its discretion all or any part of the Head Lessee Secured Obligations
credited against the purchase price bid by the Secured Party for the Head Lessee
Collateral. The proceeds from any sale or disposition of the Head Lessee
Collateral shall be applied first to all expenses (including, without
limitation, reasonable attorneys' fees) of retaking, holding, storing,
processing, preparing for sale, selling, collecting and liquidating the Head
Lessee Collateral, and second to the satisfaction of the Head Lessee Secured
Obligations (including, without limitation, all amounts due under the Indenture
and the Partnership Agreement). In the event such remaining proceeds are
insufficient to satisfy all of the Head Lessee Secured Obligations, the Secured
Party shall have the right to determine the particular Head Lessee Secured
Obligations against which the proceeds shall be applied, and the Grantor shall
remain liable for and shall pay the Secured Party on demand the remaining
deficiency at the lesser of (x) 18% per annum (computed on the basis of the
actual number of days elapsed over a 360-day year) and (y) the highest rate
permitted by Applicable Law. In the event any such remaining proceeds are
sufficient to pay the Head Lessee Secured Obligations, any surplus shall be
remitted to the Grantor.

(4)The Secured Party may take any or all actions permitted under Section 3(c)
hereof.

26

--------------------------------------------------------------------------------



        (b)  To facilitate the exercise by the Secured Party of the rights and
remedies set forth in this Section 8.1, the Grantor hereby constitutes the
Secured Party or its agents, or any other person whom the Secured Party may
designate, as attorney-in-fact for the Grantor, at the Grantor's own cost and
expense, to exercise all or any of the following powers, which being coupled
with an interest, shall be irrevocable, shall continue until all Head Lessee
Secured Obligations have been paid in full and shall be in addition to any other
rights and remedies that the Secured Party may have: (a) to remove from any
premises where they may be located any and all documents, instruments, files and
records relating to the Head Lessee Collateral and any receptacles and cabinets
containing the same, and at the Grantor's cost and expense, to use such of the
personnel, supplies and space of the Grantor at its place of business as may be
necessary to properly administer and control the Head Lessee Collateral or the
collections and realizations thereon; (b) to receive, open and dispose of all
mail addressed to the Grantor and to notify postal authorities to change the
address for delivery thereof to such address as that Secured Party may
designate; (c) to take or bring, in the Secured Party's name or in the name of
the Grantor, all steps, actions, suits or proceedings deemed by the Secured
Party necessary or desirable to effect collection of or to realize upon the Head
Lessee Collateral; and (d) to collect or withdraw all sums of money or other
solvent credits the Grantor may have to its credit with any banking institution.

        8.2.    Waivers.    (a) THE GRANTOR ACKNOWLEDGES THAT THE TRANSACTION OF
WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES ITS RIGHTS TO NOTICE AND HEARING AS ALLOWED
UNDER NEW YORK LAW, OR OTHERWISE UNDER ANY STATE OR FEDERAL LAW WITH RESPECT TO
ANY PREJUDGMENT REMEDY WHICH THE SECURED PARTY MAY DESIRE TO USE.

        (b)  The Secured Party shall not, under any circumstances or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the liquidation of or realization upon any of the Head Lessee
Collateral, including any instrument received in payment thereof, or any damage
resulting therefrom. The Grantor shall indemnify and hold harmless the Secured
Party, the Indenture Trustee and the Series Enhancer against any claim, loss or
damage arising out of the liquidation of or realization upon any of the Head
Lessee Collateral, including any instrument received in payment thereof.

        8.3.    Remedies Cumulative.    (a) No remedy conferred upon or reserved
to the Secured Party hereunder is or shall be deemed to be exclusive of any
other available remedy or remedies. Each such remedy shall be distinct, separate
and cumulative, shall not be deemed to be inconsistent with or in exclusion of
any other available remedy, may be exercised in the discretion of the Secured
Party at any time, in any manner, and in any order, and shall be in addition to
and separate and distinct from every other remedy given the Secured Party under
the Related Documents, any other security interest given to the Secured Party by
the Grantor or any other mortgage or security agreement securing the Head Lessee
Collateral, or now or hereafter existing in favor of the Secured Party at law or
in equity or by statute. Without limiting the generality of the foregoing, the
Secured Party shall have the right to exercise any available remedy to recover
any amount due and payable hereunder without regard to whether any other amount
is due and payable, and without prejudice to the Secured Party to exercise any
available remedy under the Related Document or otherwise, for other events of
default existing at the time the earlier action was commenced.

        (b)  Any delay, omission or failure by the Secured Party to insist upon
the strict performance by the Grantor of any of the covenants, conditions and
agreements herein set forth or to exercise any right or remedy available to it
upon the occurrence of a Head Lease Event of Default or otherwise, shall not
impair any such right or remedy or be considered or taken as a waiver or
relinquishment for the future right to insist upon and to enforce, by injunction
or other

27

--------------------------------------------------------------------------------




appropriate legal or equitable remedy, strict compliance by the Grantor with all
of the covenants, conditions and agreements herein, under the Related Document
or otherwise, or of the right to exercise any such rights or remedies if such
default by the Grantor be continued or repeated.

        9.    Limitation on Secured Party's Duty in Respect of Head Lessee
Collateral.    Secured Party shall be deemed to have acted reasonably in the
custody, preservation and disposition of any of the Head Lessee Collateral if it
takes such action as Grantor requests in writing, but failure of Secured Party
to comply with any such request shall not in itself be deemed a failure to act
reasonably, and no failure of Secured Party to do any act not so requested shall
be deemed a failure to act reasonably.

        10.    Reinstatement.    This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of creditors or should a receiver or Secured
Party be appointed for all or any significant part of Grantor's property and
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Head Lessee Secured Obligations,
or any part thereof, is, pursuant to Applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Head
Lessee Secured Obligations, whether as an avoidable preference, "fraudulent
conveyance," or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Head Lessee Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

        11.    Miscellaneous.    

        11.1.    Severability.    If any provision of this Agreement is held to
be in conflict with any applicable statute or rule of law or is otherwise held
to be unenforceable for any reason whatsoever, such circumstances shall not have
the effect of rendering the provision in question inoperative or unenforceable
in any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to any extent
whatsoever.

        The invalidity of any one or more phrases, sentences, clauses or
Sections of this Agreement shall not affect the remaining portions of this
Agreement, or any part thereof.

        11.2.    Notices.    All demands, notices and communications hereunder
shall be in writing, personally delivered, or by facsimile (with subsequent
telephone confirmation of receipt thereof), or sent by internationally
recognized overnight courier service, (a) in the case of the Indenture Trustee,
at the following address: MAC N9311-161 Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services-Asset-Backed
Administration (b) in the case of the Grantor, at the following address: 4444
Brittmoore Road, Houston, Texas 77041, (c) in the case of the Secured Party, at
the following address: 2911 Turtle Creek Blvd., Suite 1240, Dallas, Texas 75215,
Attention: General Counsel and (d) in the case of each Rating Agency, at its
address set forth in the related Supplement, (e) in the case of any Series
Enhancer, at its address set forth in the related Enhancement Agreement, and (f)
in the case of any Interest Rate Hedge Provider, at its address set forth in the
related Interest Rate Swap Agreement or at other such address as shall be
designated by such party in a written notice to the other parties. Notice shall
be effective and deemed received (a) two days after being delivered to the
courier service, if sent by courier, (b) upon receipt of confirmation of
transmission, if sent by facsimile, or (c) when delivered, if delivered by hand.

        11.3.    Consent to Jurisdiction.    ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY

28

--------------------------------------------------------------------------------




FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, STATE OF NEW YORK AND THE
GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AGREEMENT, THE GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE GRANTOR HEREBY CONSENTS TO SERVICE OF PROCESS BY REGISTERED
MAIL, FEDERAL EXPRESS OR SIMILAR COURIER SERVICE AT THE ADDRESS AT WHICH NOTICES
ARE TO BE GIVEN, IT BEING AGREED THAT SERVICE IN SUCH MANNER SHALL CONSTITUTE
VALID SERVICE UPON SUCH PARTY AND ITS SUCCESSORS AND ASSIGNS IN CONNECTION WITH
ANY SUIT, ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION
11.3 SHALL AFFECT THE RIGHT OF ANY SUCH PARTY OR ITS SUCCESSORS AND ASSIGNS TO
SERVICE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

        11.4.    Captions.    The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.

        11.5.    Governing Law.    THIS AGREEMENT SHALL BE CONSTRUED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, THAT WOULD RESULT IN
APPLICATION OF LAWS OTHER THAN NEW YORK, AND THE RIGHTS, OBLIGATIONS AND
REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

        11.6.    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, INCLUDING IN RESPECT
OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.

        11.7.    Waiver of Immunity.    To the extent that any party hereto or
any of its property is or becomes entitled at any time to any immunity on the
grounds of sovereignty or otherwise from any legal actions, suits or
proceedings, from set-off or counterclaim, from the jurisdiction or judgment of
any competent court, from service of process, from execution of a judgment, from
attachment prior to judgment, from attachment in aid of execution, or from
execution prior to judgment, or other legal process in any jurisdiction, such
party, for itself and its successors and assigns and its property, does hereby
irrevocably and unconditionally waive, and agrees not to plead or claim, any
such immunity with respect to its obligations, liabilities or any other matter
under or arising out of or in connection with this Agreement, the other Related
Documents or the subject matter hereof or thereof, subject, in each case, to the
provisions of the Related Documents and mandatory requirements of Applicable
Law.

        11.8.    Statutory References.    References in this Agreement to any
section of the Uniform Commercial Code or the UCC shall mean, on or after the
effective date of adoption of any revision to the Uniform Commercial Code or the
UCC in the applicable jurisdiction, such revised or successor section thereto.

        11.9.    Termination of this Security Agreement.    Subject to the
provisions of Section 10 hereof, the Lien created by this Security Agreement
shall terminate upon the payment and

29

--------------------------------------------------------------------------------




performance in full of the Head Lessee Secured Obligations. The Secured Party
agrees that it shall, upon or after the termination of the Lien created
hereunder pursuant to the preceding sentence, execute and deliver at the sole
cost and expense of the Grantor such termination statements and instruments
prepared by the Grantor as may be reasonably requested by the Grantor to
evidence such termination.

        11.10.    Successor and Assigns.    This Agreement and all obligations
of Grantor hereunder shall be binding upon the successors and assigns of
Grantor. This Agreement may not be assigned by the Grantor without the prior
written consent of the Secured Party, the Control Party and each Interest Rate
Hedge Provider.

        11.11.    Counterparts.    This Agreement may be executed in any number
of counterparts, each of which when so delivered shall be deemed an original,
but all such counterparts shall constitute but one and the same instrument. Each
such agreement shall become effective upon the execution of a counterpart hereof
or thereof by each of the parties hereto.

        11.12.    Amendments and Waivers.    No term or provision of this
Agreement may be changed, amended, altered, waived, discharged, terminated or
otherwise modified except by an instrument in writing signed by the parties to
this Agreement, each Interest Rate Hedge Counterparty, the Indenture Trustee (at
the written direction of the Control Party), and such other party against which
the enforcement of the change, amendment, alteration, waiver, discharge,
termination or other modification is sought.

        11.13.    Assignment of Rights of Series Enhancer.    During the
continuation of a Series Enhancer Default, all of the rights and privileges (but
none of the duties or obligations) of the Series Enhancer hereunder and under
the Related Documents shall vest in the Indenture Trustee (acting at the
direction of the Requisite Global Majority).

30

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed and delivered by its duly authorized officer on the date first
set forth above.

GRANTOR   UCO COMPRESSION 2002 LLC
 
 
 
By:
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------

      Name: Richard W. FitzGerald       Title: Senior Vice President
SECURED PARTY
 
BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.
 
 
 
By:
BRL Universal Compression Management 2002, Inc., its general partner
 
 
 
By:
/s/  GREGORY C. GREENE      

--------------------------------------------------------------------------------

      Name: Gregory C. Greene       Title: President
For the limited purposes set forth herein,
Accepted and Agreed:
 
 
 
WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION
not in its individual capacity but solely as indenture trustee
 
 
 
By:
/s/  EDNA BARBER      

--------------------------------------------------------------------------------


 
 
  Name: Edna Barber       Title: Assistant Vice President
     

31

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.7



TABLE OF CONTENTS
